Title: The Defence No I, [1792–1795]
From: Hamilton, Alexander
To: 



[1792–1795]

Party-Spirit is an inseparable appendage of human nature. It grows naturally out of the rival passions of Men, and is therefore to be found in all Governments. But there is no political truth better established by experience nor more to be deprecated in itself, than that this most dangerous spirit is apt to rage with greatest violence, in governments of the popular kind, and is at once their most common and their most fatal disease. Hence the disorders, convulsions, and tumults, which have so often disturbed the repose, marred the happiness, and overturned the liberties of republics; enabling the leaders of the parties to become the Masters & oppressors of the People.
It is the lot of all human institutions, even those of the most perfect kind, to have defects as well as excellencies—ill as well as good propensities. This results from the imperfection of the Institutor, Man.
Thus it happens, that amidst the numerous and transcendant advantages of republican systems of government, there are some byasses which tend to counteract their advantages, and which to render these permanent, require to be carefully guarded against. That which has been noticed, a too strong tendency toward party divisions, does not require least a vigilant circumspection.
What then ought to be & will be the conduct of wise and good men? Will it be their constant effort to nourish this propensity—to stimulate the restless and uneasy passions of the community—to sow groundless jealousies of public men—to destroy the confidence of the people in their tried and faithful friends—to agitate their minds with constant apprehensions of visionary danger—to disseminate their own ignorant and rash suspicions as authentic proofs of criminality in those with whom they differ in opinion—to blast with the foulest stains on the slightest pretences reputations which were unsullied till they began to invent their calumnies.
There can be no difficulty in answering these questions in the Negative.
Wise and virtuous men could not fail to pursue an opposite course. They will endeavour to repress the spirit of faction, as one of the most dangerous enemies to republican liberty—to calm and sooth those angry sensations, which in the best administered governments will spring up from the dissimilar manner in which different laws will affect different Interests of the Community. Instead of imputing crime and misconduct to public men where none exists they will rather endeavour to palliate their errors, when connected with good intention and an honest zeal, and will be ready to excuse those lesser deviations from strict rules, which in the complicated affairs of government will more or less occur at all times but which in the infant establishments of a new governmt. were to be calculated upon as inevitable. Instead of labouring to destroy they will endeavour to strengthen the confidence of the people in those to whom they have entrusted their affairs—if there is reasonable evidence that their conduct is in the main guided by upright intelligent & distinterested zeal for the public interest. They will be cautious of censure and the censure which they may be at any time compelled to bestow will be preceded by due examination and tempered with moderation and candour. They would shudder at the idea of exhibiting as a Culprit & Plunderer of the Nation a man who is sacrificing the interests of himself & his family to an honest zeal for
with no motive more selfish than that of acquiring the esteem & applause of his fellow Citizens.
But how it may be asked shall we distinguish the virtuous Patriot, who is endeavouring to inflict punishment upon delinquency and disgrace upon demerit from the factious Partisan who is labouring to undermine the faithful friend of his Country and to destroy the Rival he envies & the Competitor he fears?
There are different ways of making the distinction. From the matter and from the manner of the attack which is at any time made—
